Citation Nr: 1624445	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a rib cage/chest wall disability.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these matters in January 2012 and January 2015.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case, the Veteran submitted a statement to VA.  See VA Form 21-4138, Statement in Support of Claim, received in May 2015.  However, in an April 2015 statement, the Veteran's representative indicated that the Veteran waived initial consideration of later submitted evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence shows that the Veteran's service-connected left upper extremity disability limits his ability to lift heavy weights and work overhead.  See, e.g., April 2012 VA examination report.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The record shows that the Veteran retired from work based on age.  The Board concludes that a claim for a TDIU has not been raised as part of the claim for a higher initial rating for the service-connected left upper extremity disability.


FINDINGS OF FACT

1.  The Veteran's current neck disability did not have its onset during active service or for many years thereafter, is not proximately due to or aggravated by his service-connected left upper extremity disability, and is not otherwise etiologically related to his active service.

2.  The Veteran's current back disability did not have its onset during active service or for many years thereafter, is not proximately due to or aggravated by his service-connected left upper extremity disability, and is not otherwise etiologically related to his active service.

3.  The Veteran's current rib cage/chest wall disability did not have its onset during active service or for many years thereafter, is not proximately due to or aggravated by his service-connected left upper extremity disability, and is not otherwise etiologically related to his active service.

4.  The Veteran is right-hand dominant; therefore, his left upper extremity is his nondominant, minor upper extremity.

5.  Throughout the rating period, the Veteran's residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint has been manifested by weakness and painful, limited motion of the left arm; however, the disability was not manifested by limitation of the arm to 25 degrees from the side at any time during the rating period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a rib cage/chest wall disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Throughout the rating period, the criteria for an initial rating of 20 percent for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5200 through 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify as to the service connection claims was satisfied by a letter in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the increased rating claim, such claim arises from the Veteran's disagreement with the initial rating awarded following the grant of service connection for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in August 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, identified private treatment records, and lay statements from the Veteran and others have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board observes that the evidence of record includes statements indicating that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  However, the Veteran testified at the August 2011 Board hearing that he receives Social Security retirement benefits and that he has never applied for SSA disability benefits.  Furthermore, the record shows that VA requested from SSA evidence relating to any claim for disability claim the Veteran may have submitted, and that SSA indicated that such evidence could not be located.  See Memorandum entitled "Finding Unavailability for Complete SSA Records", dated in May 2009.  Therefore, further efforts to obtain SSA records are not necessary.  See 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, as to the service connection claims, the Veteran was provided VA examinations in February 2008 and April 2012 and a VA addendum opinion in February 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners who conducted the February 2008 and April 2012 VA examination reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's neck, back, and rib cage/chest wall disabilities, providing supporting explanation and rationale for all conclusions reached.  In addition, the examiner who provided the February 2015 VA addendum opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's neck, back, and rib cage/chest wall disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations and addendum opinion were thorough, and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations and the addendum opinion to be adequate for decision-making purposes.

As to the increased rating claim, the Veteran was provided VA examinations in March 2002 and April 2012.  The examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include statements as to the Veteran's functional loss due to the service-connected left upper extremity disability and his likely additional functional loss due to use over time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  A February 2008 VA spine examination also included some findings relevant to the Veteran's service-connected left upper extremity disability.

The Veteran has not alleged that his service-connected left upper extremity disability has increased in severity since the April 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  In addition, the record shows that the Veteran continued to receive treatment for the disability following the April 2012 VA examination, but does not indicate that there has been a material change in the disability or that the current rating may be incorrect such that reexamination is required.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded these matters in January 2012 and January 2015.  The January 2012 Board remand directed the AOJ to provide the Veteran an opportunity to identify all relevant, outstanding treatment records; attempt to obtain treatment records from J. Register, D.C.; from Dr. Mathis since March 2008; from the New Orleans VA medical Center from 1966 to 1989; and from the Lake City and Gainesville VA medical centers from 1987 to August 1999, from January 2008 to July 2009, and from August 2010.  Following that development, the AOJ was to schedule the Veteran for a VA orthopedic examination and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2012 Board remand, the AOJ sent the Veteran a letter in January 2012 asking him to authorize and consent to release of information from Dr. Register, Dr. Mathis, and any other private provider.  The Veteran did not return the forms for such authorization and consent, and did not otherwise authorize or consent to the release of information from Dr. Register, Dr. Mathis, or any other private provider in response to the January 2012 letter.  The Veteran did, however, submit an August 2012 treatment note and an October 2012 letter from Dr. Mathis.  In addition, the AOJ obtained all available VA treatment records from facilities listed in the January 2012 Board remand directives, provided the Veteran a VA examination in April 2012 consistent with and responsive to the January 2012 Board remand directives, and readjudicated the claims in an October 2012 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The January 2015 Board remand directed the AOJ to obtain any outstanding relevant medical records of treatment; obtain a VA addendum opinion in consideration of the Veteran's lay statements, including those that the Veteran submitted in November 2012; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the January 2015 Board remand, the AOJ obtained updated VA treatment records, obtained a VA addendum opinion in April 2015 that reflects consideration of the Veteran's lay statements, and readjudicated the claims in an April 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran identified pertinent outstanding evidence and, as discussed above, VA took appropriate actions to obtain that evidence following the January 2012 Board remand.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection Claims

The Veteran asserts that he has current neck, back, and rib cage/chest wall disabilities that are etiologically related to an in-service parachuting accident.  Specifically, the Veteran reports that in April 1965, he participated in an authorized parachute jump in which his static line went slack and moved between his left arm and his trunk.  When he deployed his parachute, the slack line slid across his left chest, ribs, and sternum and moved into his armpit.  The slack line powerfully jerked upward, tearing his biceps muscle and irritating the area near the biceps muscle.  In addition, the jerking static line caused his fist and forearm to hit his neck or face.  He states that he has experienced pain and tenderness in the neck, back, and rib cage/chest wall since that time.  See, e.g., Statement from the Veteran, dated in October 2012 and received in November 2012.  The Veteran has also indicated that he believes that the neck, back, and rib cage/chest wall disabilities are secondary to the service-connected residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.  See VA Form 21-4138, Statement in Support of Claim, received in December 2007.  At the August 2011 Board hearing, the Veteran testified that he did not receive treatment in service for any neck disability, back disability, or rib cage/chest wall disability; he received a neck collar in 1996 or 1997 for neck pain; and, following service, he worked in a family business painting, roofing, and performing "other things."  The Veteran's wife testified that the Veteran complained of pain since at least 1984 when they met.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the record shows that the Veteran has current neck, back, and rib cage/chest wall disabilities.  Specifically, the treatment records dating during the appeal period reflect that the Veteran has complained of and been treated for neck pain, back pain, and rib cage and chest wall pain.  The February 2008 VA examiner diagnosed the Veteran with degenerative disk disease and facet osteoarthritis with spinal stenosis of the cervical spine and degenerative disk disease with canal and foraminal narrowing of the lumbar spine.  The April 2012 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the cervical spine, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the lumbosacral and thoracic spine, left costochondritis, and chronic pain syndrome with left rib pain.  Accordingly, there is evidence of current neck, back, and rib cage/chest wall disabilities.

As to an in-service injury, the Veteran's service treatment records show that in April 1965 he reported that his static line wrapped around his arm in a parachute jump.  An X-ray showed no fracture; however, the Veteran had abrasion, swelling, and tenderness high on the biceps muscle.  The assessment was of contusion of the left biceps.  The Veteran was treated with ice packs and a sling.  A note dated in July 1966 indicates that the Veteran was cleared for separation and that he had "no residual" and "no disability" resulting from the ruptured left biceps muscle.  On a July 1966 report of medical history for separation from active service, the Veteran endorsed swollen or painful joints and bone, joint, or other deformity, but denied arthritis or rheumatism, recurrent back pain, and neuritis.  He indicated that his health was "good," but that he had minor trouble due to a torn left biceps muscle.  A July 1966 report of medical examination for separation from active service shows that the Veteran had normal evaluations of the spine and other musculoskeletal systems, the lungs, and the chest.  However, the upper extremity evaluation was abnormal for ruptured left bicep with loss of muscle mass.  The examiner stated of the bicep injury, "no residuals, no disability."  Accordingly, there is evidence of an in-service injury.  Specifically, the service treatment records support the Veteran's assertions that he had a parachuting injury in April 1965.

As to a nexus between the Veteran's current neck, back, and rib cage/chest wall disabilities and his in-service injury, the Board turns to the competent opinion evidence of record.  In this case, the competent opinion evidence of record includes the February 2008 VA spine examination report, the April 2012 VA examination report, the January 2015 VA addendum opinion, and multiple statements from the Veteran's chiropractor, D. Mathis, D.C.

The February 2008 VA spine examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the service treatment records describing the parachuting incident and the resulting contusion to the left bicep.  The examiner also noted a November 2007 opinion from Dr. Mathis, which is more fully discussed below, indicating that the Veteran's shoulder, rib, and neck symptoms are secondary to the service-connected left upper extremity disability.  As to the neck disability, the examiner opined, "There being no records in the service medical records showing cervical spine injury in the military and there being no records showing cervical spine injury within the year or years immediately following the Veteran's military service to resolve the question of whether or not cervical spine condition is caused by the injury in the military would require that I resort to mere speculation."  As to the back disability, the examiner opined, "To resolve the question of whether or not the Veteran's lumbar spine condition is related to the injury in the military without noting lumbar spine pathology or symptomatology in the service medical records or in any objective documentation in the year or years following his military discharge would require that I resort to mere speculation."

The April 2012 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's in-service parachuting injury, and that the Veteran stated that his left ribs became painful about ten years after the injury.  In addition, the Veteran stated that he did not seek medical attention for the rib pain for many years after the injury.  The examiner opined that the Veteran's costochondritis and chronic pain syndrome of the left rib is not caused by or a result of the in-service parachuting injury and is not caused by, a result of, or aggravated by the service connected left upper extremity disability.  As a rationale for the opinion, the examiner explained that there is no evidence of an in-service rib cage or chest wall injury, that the Veteran did not experience rib cage or chest wall symptoms until ten years after separation from service, and that the Veteran did not seek treatment for many years after separation.  According to the examiner, "There is no way that [the parachuting] injury in service led to costochondritis or his chronic pain syndrome with left rib pain many years after the initial injury."  The examiner also explained that degenerative joint disease of the shoulder and a healed left biceps contusion could not affect the left ribs or left chest wall.

As to the neck disability, the April 2012 VA examiner opined that the Veteran's cervical spine condition is not caused by or a result of the in-service parachuting injury and is not caused by, a result of, or aggravated by the service-connected left upper extremity disability.  As a rationale for the opinion, the examiner explained that there is no evidence of an in-service cervical spine injury and that the Veteran did not seek treatment for the condition for many years after separation.  According to the examiner, "There is no way that [the parachuting] injury in service led to his DJD/DDD of the cervical spine."  The examiner also explained that degenerative joint disease of the shoulder and a healed left biceps contusion could not lead to or aggravate the degenerative disease of the thoracic and lumbar spine.  In addition, the thoracic and lumbar spine conditions are most likely secondary to age combined with the Veteran's physical work over the years.

As to the back disability, the April 2012 VA examiner opined that the Veteran's lumbosacral spine conditions are not caused by or a result of the in-service parachuting injury and are not caused by, a result of, or aggravated by the service-connected left upper extremity disability.  As a rationale for the opinion, the examiner explained that there is no evidence of an in-service lumbosacral or thoracic spine condition and that the Veteran did not seek treatment for the conditions for many years after separation.  According to the examiner, "There is no way that [the parachuting] injury in service led to his degenerative disease of the thoracic and lumbosacral spine."  The examiner also explained that degenerative joint disease of the shoulder and a healed left biceps contusion could not lead to or aggravate cervical degenerative disease.  In addition, the cervical spine condition is most likely secondary to age combined with the Veteran's physical work over the years.  The examiner based the opinions on a review of the Veteran's medical records, a review of medical literature, and the examiner's clinical experience.

In February 2015, the April 2012 VA examiner provided an addendum opinion.  In so doing, the examiner again reviewed the record, specifically to include the Veteran's statement dated in October 2012 and received November 2012 describing the in-service parachuting injury.  The examiner opined that the neck, back, and rib cage/chest wall disabilities were less likely than not incurred in or caused by the in-service parachuting injury.  As a rationale for the opinion, the examiner explained that there is no evidence that the injury in service affected the Veteran's left rib cage/chest wall, lumbosacral spine, thoracic spine, or cervical spine.  There are no symptoms of these disorders for many years following separation.  The examiner found no evidence to suggest any relationship between the injury in service and the Veteran's costochondritis or chronic pain syndrome with left rib pain, which began many years following the parachuting injury.  The examiner further found that there was no conceivable anatomic manner in which the in-service parachuting injury could have caused the disabilities.  The examiner further found no evidence of a chronic cervical, thoracic, or lumbar spine injury during service or for many years following separation.  The presence of degenerative spine disease found many years after separation is consistent with the Veteran's age and work.

In the February 2015 VA addendum opinion, the examiner further opined that the neck, back, and rib cage/chest wall disabilities were less likely than not proximately due to or the result of the Veteran's service-connected left upper extremity disability.  As a rationale for the opinion, the examiner explained that there is no conceivable way that his service connected left biceps contusion with degenerative joint disease of the acromioclavicular joint in any manner would cause or aggravate the Veteran's rib cage/chest wall disorder or his cervical, thoracic and lumbar spine conditions.  The examiner based the February 2015 opinions on the medical records, to include the Veteran's lay statements; the medical literature; and his own clinical experience.

In January 2007, Dr. Mathis provided a letter in which he notes that the Veteran "has maintained that his neck and shoulder conditions are the result of injuries sustained while in the service", and that the Veteran provided records of the April 1965 in-service parachuting injury.  Dr. Mathis also notes review of "numerous other documents" that show ongoing complaints of left shoulder and neck pain, and MRI reports showing degenerative changes that "could be post-traumatic in nature."  Dr. Mathis opined, "While there is no absolute, imaging and evaluations are consistent with long term residuals following trauma one might expect with sudden deceleration [the Veteran] would have experienced when he became entangled in the static line during his jump.  However aging processes and normal wear and tear can also cause progressive degenerative and arthritic changes."

Dr. Mathis provided additional letters in November 2007, April 2009, and October 2012.  In the November 2007 letter, he notes that the Veteran's had been service connected for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint and opines that the Veteran's shoulder, rib, and neck symptoms are secondary to and related to his original biceps and acromioclavicular joint injuries "as they have continued along a degenerative course."  In the April 2009 letter, he notes that a VA physician's April 2001 observed that the fact that the Veteran's neck, back, and rib cage/chest wall disabilities are on the left side "is very supportive" of the Veteran's reports of having symptoms since the in-service parachuting injury.  He further notes that diagnostic testing "suggests the likelihood of a more extensive injury than originally thought and that has now, with time, affected the adjoining shoulder girdle, trunk, and neck."  He opines that the Veteran's shoulder, rib, upper back, and neck symptoms are related to his in-service injury "as they have continued along a degenerative course."  In the October 2012 letter, he notes a VA physician's July 2008 statement that the Veteran has "left thoracic pain secondary to parachute jump in '65."  He further notes that the Veteran has been consistent with his complaints of left shoulder, upper back, neck, and upper arm pain, which the Veteran relates to his parachute injury.  He opines that the Veteran's "complaints could be the result of such an injury involving a parachute rip cord as described by [the Veteran].  However the intervening years do not allow me to state with any significant degree of certainty that [the Veteran's] injuries are the result of the parachute rip cord incident."

Accordingly, there are opposing medical opinions of record.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board affords the February 2008 VA examiner's opinions no probative weight because the examiner did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Specifically, the examiner did not explain what information would allow for an opinion that does not resort to mere speculation.  As the examiner did not provide an adequate rationale for the opinion given, the Board may not rely on the opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board affords highest probative weight to the April 2012 VA examiner's opinions and January 2015 addendum opinion.  The examiner based those opinions on his clinical experience, an in-person examination of the Veteran, a review of relevant medical literature, and on a review of the entire record, to include the Veteran's October 2012 detailed description of the in-service injury.  The opinions and their rationale are consistent with the record, to include the service treatment records, which show the April 1965 parachuting injury and notations of healed ruptured biceps muscle on separation from active service, but no complaint of or treatment for neck, back, or rib cage/chest wall symptoms during service or on separation from active service.  They are also consistent with the Veteran's statements, to include his testimony at the August 2011 Board hearing that he did not seek treatment for the symptoms until many years after his separation from active service.  In addition, the opinions reflect consideration of the Veteran's full medical and occupational history, which includes many years of physical jobs as a roofer, painter, and chicken farmer.  In summary, the examiner supported his opinions that it is less likely than not that the Veteran's neck, back, and rib cage/chest wall disabilities are etiologically related to the in-service parachuting injury or are proximately due to, caused by, or aggravated by the service-connected left upper extremity disability with adequate analysis and rationale.  As such, the opinions are due great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.

The Board affords relatively less probative weight to Dr. Mathis's opinions.  Specifically, in the January 2007 letter, he states only that imaging and evaluations are "consistent with" residuals that might be experienced from an injury such as the in-service parachuting injury, and notes that the current disabilities may also be caused by the aging process and normal wear and tear.  He does not state whether the current disabilities are at least likely as not due to the in-service injury.  Furthermore, none of the subsequent opinions clarify the role, if any, the aging process and normal wear and tear have played in the Veteran's current disabilities, or address the VA examiner's opinion that the presence of degenerative spine disease found many years after separation is consistent with the Veteran's age and work history.  In the November 2007 and April 2009 letters, Dr. Mathis supports the opinion that the current disabilities are secondary to the service-connected left upper extremity disability with the statement that the disabilities "have continued along a degenerative course," but does not explain why such a factor is supportive of a finding of secondary causation or aggravation.  In the October 2012 letter, he offers only the equivocal opinion that the Veteran's current disability "could be" the result of the in-service parachuting injury, and states that he cannot state "with any significant degree of certainty, that the current injuries are the result of the parachuting injury."  In summary, Dr. Mathis's opinions are provided based on in-person examination of the Veteran, several years of a treating relationship, an accurate understanding of the in-service parachuting injury, and review of at least some of the evidence of record.  However, they are entitled to relatively less probative weight because they are equivocal, speculative, and not supported by adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.

The Board also affords relatively less probative weight to the April 2001 statement in the VA treatment records that the nature of the Veteran's current disabilities "is very supportive" of the Veteran's reports of having symptoms since the in-service parachuting injury.  The statement is speculative and does not provide a basis for finding that it is at least as likely as not that the Veteran's current neck, back, and rib cage/chest wall disabilities are due to the in-service parachuting injury.

The Board acknowledges the various statements in the VA treatment records to the effect that the Veteran's current neck, back, and rib cage/chest wall disabilities are etiologically related to the in-service parachuting injury, to include the April 2008 VA physician's statement referenced in Dr. Mathis's October 2012 letter.  These statements appear to be based on the Veteran's opinion that the current disabilities are due to the in-service injury rather than on the physicians' independent medical judgement.  A lay history is not transformed into competent medical evidence merely because it was transcribed by a medical professional.  See LaShore v. Brown, 8 Vet App. 406 (1995).  In this case, the Veteran has not been shown to have the medical training, knowledge, and expertise necessary to medically attribute his current disabilities to the in-service injury.  Therefore, his lay statements attributing his current disabilities to the in-service injury are not considered competent.  See Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. at 435.  As such, his lay statements, to include those transcribed into the medical records and repeated by his VA physicians, are not afforded probative value and do not weigh against the probative value of the April 2012 VA examiner's opinions.

In reaching its conclusion, the Board has also considered the Veteran's assertions that he began experiencing pain, to include rib cage and chest wall pain, in service, and that he has continued to experience pain since that time.  The Veteran is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find him credible in that regard, as his statements are inconsistent with the record and statements the Veteran made at his VA examinations.  Specifically, the service treatment records do not reflect complaint of or treatment for neck, back, or rib cage/chest wall pain in service.  In addition, the Veteran denied arthritis or rheumatism, recurrent back pain, and neuritis on the July 1966 report of medical history for separation from active service.  The record does not show treatment for neck, back, or rib cage/chest wall pain for many years after service, and the Veteran testified at the August 2011 Board hearing that he did not seek treatment for such pain for many years after service.  Moreover, the Veteran told the April 2012 VA examiner that his left ribs first became painful about ten years after the injury.  The inconsistency in the Veteran's recounting of the event calls into question his credibility on the matter.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As such, the Board does not find the Veteran credible in his assertions that he experienced neck, back, and rib cage/chest wall pain continuously since the in-service parachuting injury.

The Board has also considered whether the Veteran is entitled to service connection under the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) for degenerative joint disease of the cervical spine, degenerative joint disease of the thoracic spine, and/or degenerative joint disease of the lumbosacral spine.  However, the Board finds that service connection is not warranted on that basis because the record does not show diagnosis of those disabilities during service or within one year of separation from service.  See 38 C.F.R. § 3.307(a)(3).

In summary, the evidence shows that the Veteran has current neck, back, and rib cage/chest wall disabilities and an in-service injury.  However, the most probative evidence of record does not establish that it is at least as likely as not that the current neck, back, and/or rib cage/chest wall disabilities are etiologically related to the Veteran's active service or that it is at least as likely as not that the current disabilities are proximately due to, caused by, or aggravated by the service-connected left upper extremity disability.  Therefore, the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

The Veteran seeks a higher initial rating for his service-connected residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.  The disability has been rated as 10 percent disabling since August 17, 2001, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from August 17, 2001, the effective date for the award of service connection for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DC 5201-5010 reflects that both the diagnostic code for traumatic arthritis, DC 5010, and the diagnostic code for limitation of motion of the arm, DC 5201, are considered in rating the Veteran's service-connected left upper extremity disability.

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides a 10 percent rating where the limitation of motion under the appropriate diagnostic code is noncompensable, but where there is satisfactory evidence of painful motion.  DC 5201 provides different ratings depending on whether the affected upper extremity is the major or minor extremity.  In this case, the record reflects that the Veteran is right-hand dominant.  See, e.g., February 2008 VA examination report.  Therefore, the Veteran's service-connected left upper extremity disability affects the minor upper extremity.  For the minor upper extremity, DC 5201 provides a 20 percent rating for limitation of motion to shoulder level, or midway between the side and shoulder level; and provides a 30 percent rating for limitation of motion of the arm to 25 degrees from the side.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.

The Federal Circuit has held that, "The plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion' of the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  Thus, separate ratings may not be assigned for limited flexion and limited abduction of the same arm.

Turning to the relevant evidence of record, the VA treatment records show that in December 2002 the Veteran had left arm flexion to 130 degrees and abduction to 100 degrees, and left shoulder strength of 3+/5.  In March 2003, he had 3/5 strength in the left shoulder.  In July 2004, the Veteran had left shoulder tenderness upon superficial and deep palpation, and had diminished left shoulder rotation, but otherwise adequate range of motion of the left upper extremity.  In July 2004, the Veteran had 5/5 strength in the left arm and 2+ reflexes in the triceps and biceps.  In August 2004, he had left arm flexion to 150 degrees and abduction to 150 degrees, and left shoulder strength of 3+/5.  In October 2004, the Veteran had 5/5 strength in all planes, full range of motion, and no instability.  In August 2006, his left glenohumeral ranges of motion were noted to be restricted, and that the Veteran complained of pain radiating from the shoulder to the elbow.  A February 2007 treatment record notes that the Veteran's physical injury from the in-service parachuting accident had resolved, but that pain persisted.  In April 2008, the Veteran had 4 to 4+/5 strength in the left upper extremity.  In November 2008, he had left arm flexion to 128 degrees and abduction to 145 degrees, left shoulder strength of 4+/5, and tenderness in the left AC joint.  In December 2008, he had left arm flexion measurements of 154, 170, and 162 degrees, and abduction measurements of 160, 165, and 167 degrees.  At an August 2012 occupational therapy consultation, the Veteran indicated that he was unable to use his left shoulder without discomfort, and that the shoulder pain woke him up at night and prevented him from sleeping on his left side.  The Veteran had left shoulder flexion to 140 degrees.  At a July 2014 neurology consultation, the Veteran had 5/5 strength in his wrists, elbows, and shoulders, and 5/5 grip strength.  The attending physician noted that the Veteran had possible damage to his left biceps, but that his strength was preserved.  The VA treatment records show that the Veteran has reported shoulder pain and painful shoulder motion throughout the rating period.

The private treatment records show that the Veteran has received chiropractic care for his service-connected left upper extremity disability.  The care has included chiropractic manipulative therapy and medication injections for pain management.  The private records show that the Veteran complained of left upper extremity pain.  However, they do not include range-of-motion measurements.

At the March 2002 VA examination, the Veteran reported pain in the left shoulder with lifting and tingling in the arm area with activities such as driving a car.  X-rays of the left shoulder revealed evidence of a probable healed old fracture of the distal left clavicle and some irregularity of the subchondral bone of the acromioclavicular joint.  However, the glenohumeral joint looked "good."  On examination, the Veteran had left shoulder flexion to 170 degrees and abduction to 170 degrees.  He had good strength and resistance in the left shoulder.  The examiner opined that the Veteran cannot perform heavy lifting over 20 pounds and cannot perform continuous overhead work.

At the February 2008 VA spine examination, the Veteran reported constant pain in the entire left upper extremity, and weakness in the left biceps muscle.  He indicated that he worked as a chicken farmer, and kept over 40,000 chickens.  On examination, the Veteran had obvious rupture of the left biceps muscle with shortening and bunching of the muscle distally.  He had 1+ reflexes in the biceps and triceps bilaterally and normal sensation in the upper extremities.  The examination did not include range-of-motion testing for the left upper extremity.

At the April 2012 VA examination, the Veteran reported increased left shoulder stiffness, and that he could not reach over his head.  The Veteran did not report flare-ups in his left shoulder or arm.  Initial range-of-motion testing revealed left shoulder flexion to 170 degrees with no objective evidence of painful motion, and left shoulder abduction to 160 degrees with no objective evidence of painful motion.  Following repetitive use, the Veteran had left shoulder flexion to 170 degrees and abduction to 160 degrees.  Examination revealed that the Veteran had tenderness or pain on palpation of the left shoulder.  He had 5/5 strength on left shoulder abduction and flexion.  There was no ankylosis of the shoulder joint.  All rotator cuff condition tests were negative.  The examiner noted that the Veteran has a group V muscle injury in the left upper extremity, but has no fascial defects associated with the muscle injury, and that the muscle injury does not have an effect on muscle substance or function and does not result in loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  In addition, the Veteran had no muscle atrophy.  The examiner opined, "There is no evidence of residual of the biceps tear on the left," and that the Veteran's service-connected upper left extremity disability impacts his ability to carry objects and to reach.

Thus, throughout the rating period, the Veteran's residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint was manifested by painful, limited motion and weakness.  As noted above, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  Under DC 5201, the minimum compensable for limitation of motion of the minor arm is 20 percent.  As such, the Board concludes that the Veteran was entitled to a 20 percent rating under DC 5201 for the residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint throughout the rating period.

The Board further finds that the Veteran was not entitled to a rating in excess of 20 percent under DC 5201 at any time during the rating period.  Specifically, for the disability to warrant a rating in excess of 20 percent under DC 5201, the record would have to show limitation of the left arm to 25 degrees from the side.  In this case, the Veteran demonstrated his most limited left arm range of motion in December 2002, when his left shoulder abduction was to 100 degrees.  Therefore, the disability was not manifested by limitation of the arm to 25 degrees from the side at any time during the rating period.

The Board has considered whether the Veteran is entitled to a higher rating on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202 (1995), Burton, 25 Vet. App. 1 (2011).  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that the criteria for a higher rating were more closely approximated at any time during the appeal period.  In particular, the Board notes that, at the April 2012 VA examination, the Veteran did not report additional functional loss during flare-ups, and testing revealed no additional loss in range of motion or any other additional functional loss following repetitive use.  The Board finds that the Veteran's pain and any functional loss are encompassed by the 20 percent disability rating, and an initial rating in excess of 20 percent on the basis of additional functional loss was not warranted at any time during the rating period.

The Board has also considered whether the Veteran might be entitled to higher or additional ratings for the service-connected left upper extremity disability under other diagnostic codes relating to the shoulder and arm.  However, 38 C.F.R. § 4.71a, DC 5200, is not for application in this case as the record does not indicate that the Veteran had ankylosing of the scapulohumeral articulation at any time during the rating period.  38 C.F.R. § 4.71a, DC 5202, is not for application in this case as the record does not reflect the Veteran has fibrous union, nonunion, malunion, recurrent dislocations, or loss of the head of the humerus.  38 C.F.R. § 4.71a, DC 5203, is not for application in this case as the record does not reflect the Veteran has malunion, nonunion, or dislocation of the scapula or clavicle.

The Board has further considered whether the Veteran is entitled to a higher or additional rating under 38 C.F.R. § 4.73, DC 5305, pertaining to injuries to muscle group V of the shoulder girdle and arm.  DC 5305 provides a noncompensable rating for slight injury and 10 percent, 20 percent, and 30 percent ratings for moderate, moderately severe, and severe injuries of muscle group V in the nondominant upper extremity, respectively.  In this case, the record shows that the Veteran's service-connected left upper extremity disability does include a muscle group V injury.  See April 2012 VA examination report.  However, the April 2012 VA examiner opined that there is no evidence of residual of the biceps tear on the left.  The opinion is supported by the physical examination of the Veteran, which revealed no fascial defects, effects on muscle substance or function, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement associated with the muscle injury.  The opinion is also supported by the evidence as a whole, which does not reflect complaints of, observation of, or treatment for such residuals.  Accordingly, the Board concludes that the Veteran's service-connected left upper extremity disability was not manifested by at least moderate symptoms at any time during the rating period such that a separate compensable rating was warranted under DC 5305.

The Board observes that the Veteran has reported neurological symptoms associated with the service-connected left upper extremity disability, to include numbness, tingling, dizziness, and experiencing a gagging sensation.  See, e.g., August 2011 Board hearing transcript.  However, the medical evidence of record reflects that the attending physician at a July 2014 VA neurology consultation was unable to identify a connection between the left arm disability and the Veteran's reported neurological symptoms.  The physician stated, "Although patient comments that his nerves are fused or scarred together on [the left] side, seems quite neurologically intact on both sides.  Suspect a psychological component to these complaints, but cannot exclude changes to c-spine or head resulting in syncopal symptoms."  Because the Veteran has not been shown to have the medical training, knowledge, and expertise necessary to medically attribute neurological symptoms to his service-connected left upper extremity disability, the Board does not accept his statements as probative evidence that the reported neurological symptoms are manifestations of the service-connected left upper extremity disability.  See Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1376-77.  Instead, the Board accepts the July 2014 attending physician's statements as probative evidence that the reported neurological symptoms are not manifestations of the service-connected left upper extremity disability, but rather are likely psychological or related to a nonservice-connected cervical spine or head disability.  Therefore, those symptoms are not for consideration in assigning ratings for the service-connected left upper extremity disability.

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Thun, 22 Vet. App. at 114.  Exceptional cases are those in which the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that referral for extra-schedular consideration is not warranted.  As discussed above, the weakness and painful, limited motion associated with the Veteran's service-connected left upper extremity disability are contemplated by the schedular rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular ratings are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to rate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration is not warranted.

In reaching its conclusion, the Board has considered the Veteran's statements, as well as the testimony presented by his wife at the August 2011 Board hearing.  The Veteran and his wife are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as pain, and the Veteran's wife is competent to report that she what she has witnessed, such as the Veteran's apparent pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran and his wife are also credible in regard to these statements.  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In light of the above, the Board finds that the evidence shows that the Veteran was entitled to a rating of 20 percent, and no higher, for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint throughout the rating period.  There is no basis for staged rating of the Veteran's residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent that the Veteran seeks additional ratings for the disability or a rating in excess of 20 percent for the disability, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


		ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a rib cage/chest wall disability is denied.

Entitlement to an initial rating of 20 percent, and no higher, for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


